DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 8, 11-12, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the driving electrode comprises” this is indefinite in that it has an ambiguous antecedent basis in that it is unclear if the limitation is referring to each of the driving electrodes or a specific driving electrode and if referring to a specific driving electrode which driving electrode. For the purpose of examination the limitation has been interpreted as “wherein each of the driving electrodes comprise”
Claim 8 recites the limitations “the controller device is configured to control the at least two layers of liquid crystal cells to be in a light-transmitting state so that the display mode is two-dimensional plane display” this is indefinite in that it appears to contradict the limitations (“the controller device is configured to control positions and/or widths of both light- transmitting regions and light-shielding regions in each layer of liquid crystal cell in the at least two layers of liquid crystal cells to control a display mode of the display picture”) in claim 1 that require each layer of the liquid crystal cells in the display mode to include both a light-transmitting region and a light-shielding region. For the purpose of examination the limitations have been interpreted as “the controller device is configured to control the at least two layers of liquid crystal cells to be in a light-transmitting state so that a second display mode of the display picture is two-dimensional plane display”
	Claim 11 recites the limitations “wherein the controller device is configured to control n layers of liquid crystal cells of the at least two layers of liquid crystal cells to form the light-transmitting regions and the light-shielding regions, the light-transmitting regions and the light-shielding regions are alternately arranged, and each liquid crystal cell, except for the n layers of liquid crystal cells, is in a completely light-transmitting state, and overlapping regions are between orthographic projections of the light-transmitting regions in different layers of liquid crystal cells of the n layers of liquid crystal cells on a display surface of the display device, so that the display mode is anti-peep display; n is an integer greater than or equal to 2” this is indefinite in that it is unclear if the display is required to have at least one liquid crystal cell in a completely light-transmitting state or not and appears to contradict the limitations in claim 1 (“the controller device is configured to control positions and/or widths of both light- transmitting regions and light-shielding regions in each layer of liquid crystal cell in the at least two layers of liquid crystal cells to control a display mode of the display picture”) which require each of the liquid crystal cells in the display mode of the display picture to include both a light-transmitting region and a light-shielding region. For the purpose of examination the limitations have been interpreted as “ wherein the display system comprises at least n+1 layers of liquid crystal cells, wherein the controller device is configured to control n layers of liquid crystal cells of the at least n+1 layers of liquid crystal cells to form the light-transmitting regions and the light-shielding regions, the light-transmitting regions and the light-shielding regions are so that a second display mode of the display picture is anti-peep display; n is an integer greater than or equal to 2”
Claim 14 recites the limitations “wherein in a situation where the display mode, to which the display system needs to be switched, is two-dimensional plane display, controlling the electrical signal applied to the respective driving electrodes of each liquid crystal cell comprises: controlling the electrical signal applied to the respective driving electrodes so that respective liquid crystal cells are in a light-transmitting state.” this is indefinite in that it appears to contradict the limitations (“the controller device is configured to control positions and/or widths of both light- transmitting regions and light-shielding regions in each layer of liquid crystal cell in the at least two layers of liquid crystal cells to control a display mode of the display picture”) in claim 1 that require each layer of the liquid crystal cells in the display mode to include both a light-transmitting region and a light-shielding region. For the purpose of examination the limitations have been interpreted as “wherein in a situation where a second display mode of the display picture, to which the display system needs to be switched, is two-dimensional plane display, controlling the electrical signal applied to the respective driving electrodes so that respective liquid crystal cells are in a light-transmitting state.”
	Claim 17 recites the limitations “wherein in a situation where the display mode, to which the display system needs to be switched, is anti-peep display, controlling the electrical signal applied to the respective driving electrodes of each liquid crystal cell comprises: controlling the electrical signal applied to the respective driving electrodes, so that each of n layer of liquid this is indefinite in that it is unclear if the display is required to have at least one liquid crystal cell in a completely light-transmitting state or not, in that the claim appears to contradict the limitations in claim 1 (“the controller device is configured to control positions and/or widths of both light- transmitting regions and light-shielding regions in each layer of liquid crystal cell in the at least two layers of liquid crystal cells to control a display mode of the display picture”) which require each of the liquid crystal cells in the display mode of the display picture to include both a light-transmitting region and a light-shielding region, and in that it is unclear how layers other than the n layer can have overlapping transmitting regions. For the purpose of examination the limitations have been interpreted as “wherein the display system comprises at least n+1 layers of liquid crystal cells, wherein in a situation where a second display mode of the display picture, to which the display system needs to be switched, is anti-peep display, controlling the electrical signal applied to the respective driving electrodes of each liquid crystal cell comprises: controlling the electrical signal applied to the respective driving electrodes, so that each of n layers of liquid crystal cells of the at least n+1 layers of liquid crystal cells forms the light-transmitting regions and the light-shielding regions, the light-transmitting regions and the light-shielding regions are alternately arranged, and respective liquid crystal cells, except for the n of the n layers of liquid crystal cells on a display surface of the display device; n is an integer greater than or equal to 2”
	Claim 12 is rejected due its dependency. 
Allowable Subject Matter
Claims 10, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 10 and 18, Bennett et al. (US Pub. 20110157339) teaches (in figures 20-24) a display system, comprising: a display device (102), at least two layers (104a and 104b see paragraph 55) of liquid crystal cells on a light-emitting side of the display device, and a controller device (1902), wherein the display device is configured to display a display picture; the at least two layers of liquid crystal cells are configured to control an exit angle of light of the display picture; and the controller device is configured to control positions and/or widths of both light-transmitting regions (2124a-2424c/2404a-2404c and 2112a-2112f/2304a-2304f) and light-shielding regions (2122a-2122d/2406a-2406d and 2110a-2110g/2306a-2306g) in each layer of liquid crystal cell in the at least two layers of liquid crystal cells to control a display mode of the display picture (see paragraphs 61, 127, and 128) wherein the controller device is configured to control the at least two layers of liquid crystal cells to form the light-transmitting regions and the light-shielding regions, the light-transmitting regions and the light-shielding regions are alternately arranged, and orthographic projections of the light-transmitting regions in different 
Lin et al. (US Pub. 20160033778) teaches (in figure 5) forming an image separator from 3 light blocking layers (21, 22, and 23). 
However, the prior art taken alone or in combination fails to teach or fairly suggest a system in which “the controller device is configured to control widths of the light-transmitting regions of a liquid crystal cell in an intermediate layer to be larger than widths of the light-transmitting regions of liquid crystal cells in two layers other than the intermediate layer, and to control widths of the light-shielding regions of the liquid crystal cell in the intermediate layer to be larger than widths of the light- shielding regions of the liquid crystal cells in the two layers other than the intermediate layer” in combination with the other required elements of claims 10, 9, and 1 and claims 18, 13 and 1 respectively. 
As per claim 19, Li (US Pub. 20180144671) teaches (in figures 2-7) a display control method of a display system, comprising: a display device (144), at least two layers of liquid crystal cells (164 and 166 see paragraph 35) on a light-emitting side of the display device, and a controller device (120, 142, and 162), wherein the display device is configured to display a display picture; the at least two layers of liquid crystal cells are configured to control an exit angle of light of the display picture (see paragraphs 49-50); and the controller device is configured to control positions and/or widths of both light- transmitting regions (165 and 168) and light-shielding regions (163 and 167) in each layer of liquid crystal cells in the at least two layers of liquid crystal cells to control a display mode (“narrow-viewing-angle working mode”) of the display picture (see paragraphs 56-58 and 65) the method comprising: receiving a 
Lin et al. (US Pub. 20160033778) teaches (in figure 5) forming an image separator from 3 light blocking layers (21, 22, and 23). 
However, the prior art taken alone or in combination fails to teach or fairly suggest a system in which “the electrical signal applied to the respective driving electrodes, so that a liquid crystal cell in an intermediate layer to be in a completely light-transmitting state, and that each of liquid crystal cells in two layers other than the intermediate layer comprises the light- transmitting regions and the light-shielding regions” in combination with the other required elements of claims 19, 13, and 1. 
Claims 11, 12, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claims 11, Claim 11 would be allowable for the same reason as claim 19 above, specifically claim 17 would be allowable because the prior art taken alone or in combination fails to teach or fairly suggest a system in which “the light-transmitting regions and the light-shielding regions are alternately arranged, and respective liquid crystal cells, except for the n layers of the liquid crystal cells, are in a completely light-transmitting state, wherein overlapping regions are between orthographic projections of the light-transmitting regions in 
Regarding claim 17, Claim 17 would be allowable for the same reasons as claims 10 and 18 above, specifically claim 17 would be allowable because the prior art taken alone or in combination fails to teach or fairly suggest a system in which “each of n layers of liquid crystal cells of the at least n+1 layers of liquid crystal cells forms the light-transmitting regions and the light-shielding regions, the light-transmitting regions and the light-shielding regions are alternately arranged, and respective liquid crystal cells, except for the n layers of the liquid crystal cells, are in a completely light-transmitting state, wherein overlapping regions are between orthographic projections of the light-transmitting regions in different layers of liquid crystal cells of the n layers of liquid crystal cells on a display surface of the display device” in combination with the other required elements of claims 17, 13 and 1. 
	Claim 12 would be allowable by virtue of its dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US Pub. 20180144671).
As per claim 1, Li teaches (in figures 2-7) a display system, comprising: a display device (144), at least two layers of liquid crystal cells (164 and 166 see paragraph 35) on a light-emitting side of the display device, and a controller device (120, 142, and 162), wherein the display device is configured to display a display picture; the at least two layers of liquid crystal cells are configured to control an exit angle of light of the display picture (see paragraphs 49-50); and the controller device is configured to control positions and/or widths of both light- transmitting regions (165 and 168) and light-shielding regions (163 and 167) in each layer of liquid crystal cells in the at least two layers of liquid crystal cells to control a display mode (“narrow-viewing-angle working mode”) of the display picture (see paragraphs 56-58 and 65).
	As per claim 5, Li teaches (in figures 2-7) a set interval (L) is between the display device (144) and the at least two layers of liquid crystal cells (164 and 166) and a set interval (H) is between layers of liquid crystal cells (see paragraph 61). 
	As per claim 6, Li teaches (in figures 2-7) that the display device (144) comprises a backlight module (“backlight source”) and a display panel (“LCD panel”) on a light-emitting side of the backlight module (see paragraph 27); the at least two layers of liquid crystal cells (164 and 166) are on a side of the display panel facing away from the backlight module.
	As per claim 7, Li teaches (in figures 2-7) that he display device (144) is an organic light-emitting diode display device or a liquid crystal display device (see paragraph 27).
As per claim 8, Li teaches (in figures 2-7) that the controller device (120, 142, and 162) is configured to control the at least two layers of liquid crystal cells (164 and 166) to be in a light-transmitting state so that a second display mode (“wide-viewing-angle working mode”) of the display picture is two-dimensional plane display (see paragraph 66).
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al. (US Pub. 20110157339 and hereafter Bennett).
As per claim 9, Bennett teaches (in figures 20-24) a display system, comprising: a display device (102), at least two layers (104a and 104b see paragraph 55) of liquid crystal cells on a light-emitting side of the display device, and a controller device (1902), wherein the display device is configured to display a display picture; the at least two layers of liquid crystal cells are configured to control an exit angle of light of the display picture; and the controller device is configured to control positions and/or widths of both light-transmitting regions (2124a-2424c/2404a-2404c and 2112a-2112f/2304a-2304f) and light-shielding regions (2122a-2122d/2406a-2406d and 2110a-2110g/2306a-2306g) in each layer of liquid crystal cell in the at least two layers of liquid crystal cells to control a display mode of the display picture (see paragraphs 61, 127, and 128) wherein the controller device is configured to control the at least two layers of liquid crystal cells to form the light-transmitting regions and the light-shielding regions, the light-transmitting regions and the light-shielding regions are alternately arranged, and orthographic projections of the light-transmitting regions in different layers of liquid crystal cells of the at least two layers of liquid crystal cells on a display surface of the display device do not completely overlap each other, so that the display mode is three-dimensional stereoscopic display (see figure 22 and paragraphs 124-125).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pub. 20180144671) as applied to claim 1 above and in further view of Koito et al. (US Pub. 20170248829 and hereafter Koito). 
As per claim 2, Li does not specifically teach that each layer of liquid crystal cell comprises: two transparent electrode layers opposite to each other and a liquid crystal layer between the two transparent electrode layers, wherein each of the two transparent electrode layers opposite to each other comprises a driving electrode, and the driving electrode is configured to be applied with an electrical signal to control the liquid crystal layer corresponding to the driving electrode to switch between a light- transmitting state and an opaque state, and to form the light-transmitting regions and the light-shielding regions of each layer of liquid crystal cell.
However, Koito teaches (in figures 1-12) forming a liquid crystal cell (120) configured to control an exit angle of light from a display device (110); which forms in response to a controller device (200) both light-transmitting regions (PT) and light-shielding regions (ST) wherein the liquid crystal cell comprises: two transparent electrode layers (collection of electrodes 127 and collection of electrodes 128 see paragraph 80) opposite to each other and a liquid crystal layer (123) between the two transparent electrode layers, wherein each of the two transparent electrode layers opposite to each other comprises a driving electrode (collection of electrodes 127 and collection of electrodes 128 respectively), and the driving electrode is configured to be applied with an electrical signal to control the liquid crystal layer corresponding to the driving electrode to switch between a light- transmitting state (126P) and an opaque state (126S), and to form the light-transmitting regions and the light-shielding regions of the liquid crystal cell (see paragraphs 84-85 and 98-99) in order to increase the amount of available widths for the light-transmitting 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the layers of liquid crystal cells in Li in the manner suggested by Koito. 
The motivation would have been to increase the amount of available widths for the light-transmitting regions and light-shielding regions. 
As per claim 3, Li in view of Koito teaches that each of the driving electrodes (collection of electrodes 127 and collection of electrodes 128 from Koito) comprise a plurality of strip electrodes (individual electrodes 127 and 128 from Koito) extending in a same direction.
As per claim 13, Li teaches (in figures 2-7) a display control method of the display system according to claim 1 (see rejection above) comprising: receiving a switching instruction from a user and determining the display mode to which the display system needs to be switched (see paragraphs 112-113 and step 706 in figure 7); and controlling a signal applied to respective liquid crystal cells according to the display mode which is determined, to switch the display system to the display mode indicated by the switching instruction (see paragraph 115 and step 708 in figure 7). 
Li does not specifically teach that the signal is an electrical signal applied to respective driving electrodes. 
However, Koito teaches (in figures 1-12) forming a liquid crystal cell (120) configured to control an exit angle of light from a display device (110); which forms in response to a controller device (200) both light-transmitting regions (PT) and light-shielding regions (ST) wherein the 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the layers of liquid crystal cells in Li in the manner suggested by Koito. 
The motivation would have been to increase the amount of available widths for the light-transmitting regions and light-shielding regions. 
As per claim 14, Li in view of Koito teaches that wherein in a situation where a second display mode of the display picture (“wide-viewing-angle working mode” see paragraph 66 in Li), to which the display system needs to be switched, is two-dimensional plane display (see paragraph 66 in Li), controlling the electrical signal applied to the respective driving electrodes (127 and 128 from Koito) so that respective liquid crystal cells are in a light-transmitting state (see paragraph 66 in Li). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pub. 20180144671) and Koito et al. (US Pub. 20170248829 and hereafter Koito) as applied to claim 2 above and in further view of Kobayashi et al. (USP 5305126). 
As per claim 4, Li in view of Koito teaches that the liquid crystal layer (123 from Koito) is in the light-transmitting state in a situation of being applied without an electric field, and is in the opaque state in a situation of being applied with an electric field (see paragraph 57 in Koito).
Li in view of Koito does not specifically teach that the liquid crystal layer is a polymer liquid crystal layer comprising a black dye, the polymer liquid crystal layer comprising the black dye is in the light-transmitting state in a situation of being applied without an electric field, and is in the opaque state in a situation of being applied with an electric field.
However, Kobayashi teaches (in figures 29A, 29B, and 30) forming a liquid crystal layer as a polymer liquid crystal layer (2903, 2904, and “dichroic dye” see Col. 44 lines 44-68) comprising a black dye (“dichroic dye” see Col. 44 lines 59-62 and Col. 47 lines 42-45), the polymer liquid crystal layer comprising the black dye is in the light-transmitting state in a situation of being applied without an electric field (see figure 29A and 30), and is in the opaque state in a situation of being applied with an electric field (see figure 29B and 30).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the liquid crystal layer in Kobayashi in the device of Li in view of Koito. 
The motivation would have been to eliminate the need for an upper polarizer as taught by Kobayashi (Col. 2 lines 33-56 and Col. 44 line 45-Col. 45 line 6). 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US Pub. 20110157339 and hereafter Bennett) in view of Koito et al. (US Pub. 20170248829 and hereafter Koito) and Hattori et al. (US Pub. 20040257531 and hereafter Hattori). 
As per claim 15, Bennett teaches (in figures 20-24) a display control method a display system, comprising: a display device (102), at least two layers (104a and 104b see paragraph 55) of liquid crystal cells on a light-emitting side of the display device, and a controller device (1902), wherein the display device is configured to display a display picture; the at least two layers of liquid crystal cells are configured to control an exit angle of light of the display picture; and the controller device is configured to control positions and/or widths of both light-transmitting regions (2124a-2424c/2404a-2404c and 2112a-2112f/2304a-2304f) and light-shielding regions (2122a-2122d/2406a-2406d and 2110a-2110g/2306a-2306g) in each layer of liquid crystal cell in the at least two layers of liquid crystal cells to control a display mode of the display picture (see paragraphs 61, 127, and 128) the method comprising: receiving a switching instruction from a user and determining the display mode to which the display system needs to be switched; and controlling a signal applied to respective liquid crystal cells according to the display mode which is determined, to switch the display system to the display mode indicated by the switching instruction (see paragraphs 127-128) wherein in a situation where the display mode, to which the display system needs to be switched, is three-dimensional stereoscopic display, controlling the signal applied to the respective liquid crystal cell comprises: controlling the signal applied to the respective liquid crystal cells, so that each of the at least two layers of liquid crystal cells forms the light-transmitting regions and the light- shielding regions, and the light-transmitting regions and the light-shielding regions are alternately arranged (see paragraphs 122-126);orthographic projections of the light-transmitting regions in different layers of liquid 
Bennett does not specifically teach that the signal is an electrical signal applied to respective driving electrodes or controlling each liquid crystal cell to switch between a left-eye mode and a right-eye mode at a set frequency wherein in the left-eye mode and the right-eye mode. 
However, Koito teaches (in figures 1-12) forming a liquid crystal cell (120) configured to control an exit angle of light from a display device (110); which forms in response to a controller device (200) both light-transmitting regions (PT) and light-shielding regions (ST) wherein the liquid crystal cell comprises: two transparent electrode layers (collection of electrodes 127 and collection of electrodes 128 see paragraph 80) opposite to each other and a liquid crystal layer (123) between the two transparent electrode layers, wherein each of the two transparent electrode layers opposite to each other comprises a driving electrode (collection of electrodes 127 and collection of electrodes 128 respectively), and the driving electrode is configured to be applied with an electrical signal to control the liquid crystal layer corresponding to the driving electrode to switch between a light- transmitting state (126P) and an opaque state (126S), and to form the light-transmitting regions and the light-shielding regions of the liquid crystal cell (see paragraphs 84-85 and 98-99) in order to increase the amount of available widths for the light-transmitting regions and light-shielding regions (because the available widths for the light transmitting regions and the light shielding regions include integer multiples of the pitch P3 of the first drive electrodes 127 and integer multiples of the pitch P4 of the second drive electrodes 128 see paragraphs 73 and 75). 

It would have been obvious to one of ordinary skill in the art at the time of filing to form the layers of liquid crystal cells in Bennett in the manner suggested by Koito and to drive one of the liquid crystal layers in the manner suggested by Hattori. 
The motivation to form the layers of the liquid crystal cells in the manner suggested by Koito would have been to increase the amount of available widths for the light-transmitting regions and light-shielding regions. The motivation to drive one of the liquid crystal cells in the manner suggested by Hattori would have been to display a three dimensional image without any lowering of horizontal resolution as taught by Hattori (see paragraph 61). 
As per claim 16, Bennett in view of Hattori teaches that wherein in the left-eye mode (shown in figure 1 and 3C of Hattori), a region (region corresponding to pixels displaying L1, L3….,L13 in pixels 3 as taught by Hattori) covered by emitted light of the display device at least partially overlaps a visible range of a left eye (directed to B as through 6 in Hattori) and does not overlap a visible range of a right eye (blocked as by 5 in Hattori); and in the right-eye mode (shown in figure 2 and 3D of Hattori), the region (region corresponding to pixels displaying R2, R4….,R14 in pixels 3 as taught by Hattori) covered by the emitted light of the display device at 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/            Examiner, Art Unit 2871